DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10, 15, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and hydroxide, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/19/2021.

Claim Objections
Claim 11 is objected to because of the following informalities:  The parentheses around the definitions for Formula (2) in lines 3 and 5 should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oda et al (2016/0172674) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Oda et al disclose a cathode active material for a non-aqueous electrolyte secondary battery expressed by the following general formula:

    PNG
    media_image1.png
    91
    291
    media_image1.png
    Greyscale

An examples appears below, falling within the scope of the instant claims, wherein M is Zr, and t, x, y, and z, as well as beta, fall within the scope of the instant claim 11.
The reference demonstrates (104) and (003) crystallite sizes wherein I(003)/I(104) is 2 (with other examples being above 1.70; see Table2; instant claim 13)

    PNG
    media_image2.png
    11
    566
    media_image2.png
    Greyscale

The secondary particles formed from the aggregation of primary particles have a size falling within the preferred teachings of the instant invention:

    PNG
    media_image3.png
    55
    295
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    50
    306
    media_image4.png
    Greyscale

The primary particles have an average particle size of 5.1 microns (example 1), falling within the teachings of the instant specification for the primary particles (5 to 20 microns; [0032]). 
While the reference is silent with respect to the degree of sparcity/density, given that the material and sizes of the primary and secondary particles are within the scope of the instant claims, and other properties are similar, one of ordinary skill in the art would have expected a particle having an aggregation of particles and similar sizes to have a similar void to particle of Formula (2) in the cross section of the secondary particle, DBP absorption amount, tap density, and orientation rate of the crystal ab plane absent evidence to the contrary (instant claims 11, 12, and 14). 



Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaji et al (WO2015/115547 and its US equivalent 10,236,507) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Yamaji et al disclose a cathode active material falling within the scope of the instant Formula (2):


    PNG
    media_image5.png
    251
    282
    media_image5.png
    Greyscale

Wherein M is as instantly claimed, with alpha, x, y, and t (t, instant z, is preferably 0) falling within the scope of the instant claims. The particle size of theprimary particles and particles size of the secondary particles is as instantly preferred (prmary is 9.1 to 10.2 preferred, see table 3).

    PNG
    media_image6.png
    130
    389
    media_image6.png
    Greyscale

As noted above, preferred examples include secondary particles sizes of 9.5 microns and a t value of  zero:

    PNG
    media_image7.png
    18
    361
    media_image7.png
    Greyscale


The tap density is that as set forth by the instant claim 12:

    PNG
    media_image8.png
    15
    202
    media_image8.png
    Greyscale


While the reference is silent with respect to the degree of sparcity/density, given that the material and sizes of the primary and secondary particles are within the scope of the instant claims, and other properties are similar, one of ordinary skill in the art would have expected a particle having an aggregation of particles and similar sizes to have a similar void to particle of Formula (2) in the cross section of the secondary particle, DBP absorption amount, peak intensity ratio (I(003)/I(104)), and orientation rate of the crystal ab plane absent evidence to the contrary (instant claims 11, 13, and 14). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/Primary Examiner, Art Unit 1722